     2:20-cv-02501-RMG         Date Filed 02/05/21      Entry Number 50       Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION

Timothy Lavar VanDerHorst,          )                      Case No. 2:20-cv-2501-RMG
                                    )
                  Plaintiff,        )
                                    )                                 ORDER
       v.                           )
                                    )
Ofc. King, et al,                   )
                                    )
                  Defendants.       )
____________________________________)

       This matter is before the Court on the Report and Recommendation (“R&R”) of the

Magistrate Judge (Dkt. No. 41) recommending that the Court dismiss Plaintiff’s complaint with

prejudice for failure to prosecute. On October 14, 2020, Defendants filed a motion to dismiss.

(Dkt. No. 31). On October 19, 2020, the Magistrate Judge, pursuant to Roseboro v. Garrison,

528 F.2d 309 (4th Cir. 1975), advised Plaintiff of the dismissal and summary judgment

procedures and the possible consequences if he failed to respond adequately. (Dkt. No. 34).

Plaintiff failed to respond to the motion and the Magistrate Judge advised Plaintiff, on November

24, 2020, that he had an additional fourteen days in which to file his response to Defendants’

motion. (Dkt. No. 38). Plaintiff was specifically warned that if he failed to respond, his action

would be recommended for dismissal with prejudice for failure to prosecute. Plaintiff did not

respond and on December 16, 2020, the Magistrate Judge issued an R&R, (Dkt. No. 41),

recommending this action be dismissed with prejudice pursuant to Fed. R. Civ. P. 41(b). On

December 21, 2020, Plaintiff requested additional time to respond to the R&R. (Dkt. No. 43).

The Court granted Plaintiff’s request. (Dkt. No. 44). The Court extended Plaintiff’s time to

respond to the R&R until January 31, 2021. To date, however, Plaintiff has not responded to the

R&R or otherwise communicated with the Court. Thus, having reviewed the R&R, and having



                                               -1-
     2:20-cv-02501-RMG         Date Filed 02/05/21     Entry Number 50        Page 2 of 2




found that the Magistrate Judge correctly determined that Plaintiff’s complaint should be

dismissed for failure to prosecute, the Court ADOPTS the R&R (Dkt. No. 41) as the order of

the Court and DISMISSES Plaintiff’s complaint with prejudice for failure to prosecute.

   AND IT IS SO ORDERED.

                                                    s/ Richard Mark Gergel
                                                    United States District Court Judge
February 5, 2021
Charleston, South Carolina




                                              -2-
